   Case: 1:18-cr-00109-TSB Doc #: 129 Filed: 12/03/19 Page: 1 of 1 PAGEID #: 675


            United States District Court for the Southern

                                District of Ohio

     United States of America,



                                                Plaintiff,

      vs.                                                                           Case No. 1:18-cr-109

     Andrey Shuklin,



                                             Defendant.



                                NOTICE OF APPEAL
Notice is hereby given that Andrey Shuklin                                                                 ,
                                        Name all parties taking the appeal


hereby appeal to the United States Court of Appeals for the Sixth Circuit from

Order Denying Defendant's Motion for Bond (pre-trial)
                                  The final judgment, from an order describing it


entered in this action on the    8th     day of                                         November , 2019    .


                                                   (s) Stephanie F. Kessler
                                                               Address: Pinales Stachler
                                                                          455 Delta Ave, Suite 105
                                                                          Cincinnati, OH 45226

                                                   Attorney for Andrey Shuklin

Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal.

cc: Opposing Counsel ✔
    Court of Appeals ✔

6CA-3
11/16
